United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.G., Appellant
and
DEPARTMENT OF THE INTERIOR,
NATIONAL PARK SERVICE, LASSEN
VOLCANIC NATIONAL PARK,
Mineral, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 06-1977
Issued: January 8, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 23, 2006 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ May 19, 2006 nonmerit decision denying his request for
reconsideration on the grounds that it was untimely filed and failed to establish clear evidence of
error. Because more than one year has elapsed from the most recent merit decision dated
February 15, 2005 to the filing of this appeal, the Board lacks jurisdiction to review the merits of
his claim pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d)(2).
ISSUE
The issue is whether the Office properly refused to reopen appellant’s case for review of
the merits under 5 U.S.C. § 8128 on the grounds that his request was not timely filed and did not
establish clear evidence of error.

FACTUAL HISTORY
On April 10, 1999 appellant, then a 52-year-old park ranger, sustained a left shoulder
derangement, a left shoulder acromioclavicular joint separation and subacrimonial impingement
syndrome in the performance of his duty. The Office accepted the claim. Appellant stopped
work on August 30, 2003 after surgery on his shoulder and has not returned to duty. The surgery
was performed by Dr. Thomas E. Daniel, an orthopedic surgeon. Appellant accepted mandatory
retirement when he turned 57. On December 5, 2003 he was cleared to return to work with
restrictions on overhead lifting and lifting, pulling, pushing or carrying more than 20 pounds.
By letter dated May 25, 2004, the employing establishment offered appellant a permanent
position as an office automation assistant in Mineral, California. The work schedule was 8:00
am to 4:30 p.m. Monday through Friday, with Saturday and Sunday off. Appellant would be
assigned to prepare a variety of correspondence and documents, serve as a personal receptionist,
do payroll preparation and recordkeeping. The position did not require overhead lifting or
lifting, pulling, pushing or carrying anything greater than 20 pounds. The job was described as
primarily sedentary.
By letter dated August 23, 2004, the Office advised appellant that the May 25, 2004 job
offer was suitable work and that he had 30 days in which to accept the job offer or provide good
cause for refusal. It noted that, under section 8106(c)(2) of the Federal Employees’
Compensation Act,1 a partially disabled employee who refuses an offer of work after suitable
work is offered was not entitled to continuing compensation. The Office specified that, if
appellant refused the offered position or failed to report for duty when scheduled without
reasonable cause, his compensation benefits would be terminated.
By memorandum dated September 19, 2004, appellant refused the August 23, 2004 job
offer. He noted that the position offered was in Mineral, California, whereas his former duty
station was in Manzanita Lake, California. Appellant stated that the commute from Mineral to
Manzanita Lake, was 42 miles. The travel between the two areas was over a park road which is
closed to the public much of the time from November to May. An alternate travel route was
described as a 60-mile commute. Commute times on the park road were stated to be 1½ hours
and up to 2 hours on the longer route. Appellant estimated that he would have to pay an
additional $200.00 for gasoline plus additional maintenance for added wear and tear to his car.
He also stated that he would not be able to attend his medical appointments and physical therapy
sessions due to the estimated 90-mile distance between Mineral Lake and Redding, where his
doctor and therapist were located.
The employing establishment controverted appellant’s contentions by letter dated
September 22, 2004. It stated that the distance from appellant’s residence to his duty station was
14.5 miles with a commute time of approximately 25 minutes. The distance from his residence
to the new duty station was 25.3 miles with a commuting time of 53 minutes. The distance to the
new station was 10.8 miles and 28 minutes longer than the previous commute. Neither commute
was through park lands. In support of its assertions, the employing establishment provided
internet maps detailing roadways, distances and minutes of travel.
1

5 U.S.C. § 8106(c)(2).

2

By letter dated January 6, 2005, the Office advised appellant that his reasons for refusing
to accept the offered position were invalid. It noted that it would not consider any further
reasons to justify his refusal of the job offer. The Office reminded appellant of the penalty
provision under section 8106(c)(2) of the Act and stated that, if he refused the offer or failed to
report for work within 15 days, his benefits would be terminated. He did not respond.
By decision dated February 11, 2005, the Office terminated appellant’s wage-loss
compensation benefits effective March 19, 2005 on the grounds that he refused an offer of
suitable work under section 8106(c)(2) of the Act. It noted that the offered position was suitable
to appellant’s medical limitations and found that his reply, when rejecting the May 25, 2004 job
offer, was insufficient. On February 15, 2005 the Office reissued the February11, 2005 decision.
By letter dated February 12, 2006, appellant requested reconsideration. The envelope
was postmarked February 14, 2006.
He asserted that the employing establishment
misrepresented the commuting issues. Appellant asserted that the proposed route involved using
a 21 mile dirt and gravel road that was impassible in the winter and spring causing it to be closed
for 5 to 6 months in the winter. Appellant noted that the route used by employing establishment
personnel to travel between Manzanita Lake and Mineral was 69 miles in length and required 90
to 120 minutes to drive.
By nonmerit decision dated May 19, 2006, the Office denied reconsideration of its
February 11, 2005 decision, finding the request to be untimely. It noted that appellant’s letter
requesting consideration was postmarked February 14, 2006. Because more than a year had
passed since the February 11, 2005 decision and the postmark date, appellant’s reconsideration
request was not timely. The Office found that he failed to provide evidence to support his
arguments and thus, failed to show clear evidence of error.
On appeal to the Board, appellant noted that his copy of the Office’s merit decision was
dated February 15, 2005.2
LEGAL PRECEDENT
The Office has imposed limitations on the exercise of its discretionary authority under
section 8128(a) of the Federal Employees’ Compensation Act.3 It will not review a decision on
the merits of a claim unless the application for review is filed within one year of the date of that
decision.4 When an application for review is untimely, the Office undertakes a limited review to
determine whether the application presents clear evidence that the Office’s final merit decision
was in error.5 Its procedures state that the Office will reopen a claimant’s case for merit review,
2

Additional documents were received by the Office after the decision on May 19, 2006. However, the Board
cannot consider evidence that was not before the Office at the time of the final decision. See Dennis E. Maddy,
47 ECAB 259 (1995); James C. Campbell, 5 ECAB 35, n.5 (1952); 20 C.F.R. § 501.2(c)(1).
3

5 U.S.C. §§ 8101-8193.

4

20 C.F.R. § 10.607; see also Alan G. Williams, 52 ECAB 180 (2000).

5

Veletta C. Coleman, 48 ECAB 367 (1997).

3

notwithstanding the one-year filing limitation set forth in 20 C.F.R. § 10.607, if the claimant’s
application for review shows clear evidence of error on the part of the Office.6
ANALYSIS
The Office determined that appellant failed to file a timely application for review. Its
procedures provide that the one-year time limitation period for requesting reconsideration begins
on the date of the Office decision for which review is sought.7 A right to reconsideration within
one year also accompanies any subsequent merit decision on the issues.8 In this case, the Office
issued two decisions regarding the termination of benefits under section 8106. The record
reflects a decision dated February 11, 2005 and a reissuance of the decision dated
February 15, 2005. The Office used the February 11, 2005 date in its calculations. Appellant
based his request for reconsideration on the February 15, 2005 decision. The Board finds that
the February 15, 2005 decision should be used as it is a later decision, which superseded the
February 11, 2005 decision. Therefore, appellant’s request was timely filed as it was postmarked
within one year of February 15, 2005. The Office improperly denied his reconsideration request
by applying the legal standard reserved for cases where reconsideration is requested after more
than one year. It erroneously reviewed the evidence submitted in support of appellant’s
reconsideration request under the clear evidence of error standard. The Board will remand the
case to the Office for review of this evidence under the proper standard of review for a timely
reconsideration request.
CONCLUSION
The Board finds that appellant’s February 12, 2006 letter, which was postmarked on
February 14, 2006 constituted a request for reconsideration which was timely as it was filed
within one year of the Office’s February 15, 2005 decision. It will remand the case for review of
the evidence under the proper standard of review for a timely reconsideration request.

6

See Gladys Mercado, 52 ECAB 255 (2001). Section 10.607(b) provides: [The Office] will consider an
untimely application for reconsideration only if the application demonstrates clear evidence of error on the part of
[it] in its most recent decision. The application must establish, on its face, that such decision was erroneous.
20 C.F.R. § 10.607(b).
7

20 C.F.R. § 10.607(a).

8

Robert F. Stone, 57 ECAB ___ (Docket No. 04-1451, issued December 22, 2005).

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated May 19, 2006 is set aside and the case remanded for further
proceedings consistent with the above opinion.
Issued: January 8, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

